                                     Jack Garyth Poulson, Esq.
                                     Attorney for Plaintiff
                                     POULSON & WOOLFORD, LLC
                                     636 Harris Street
                                     Juneau, Alaska 99801
                                     (907) 586-6529
                                     jack@poulsonwoolford.com

                                                         UNITED STATES DISTRICT COURT
                                                          FOR THE DISTRICT OF ALASKA
                                                                AT ANCHORAGE

                                       JAY GORDON KAINO,                      )       Case No. 3:20-CV-     (    )
                                                                              )
                                                            Plaintiff,        )       AT LAW AND AT ADMIRALTY
                                                                              )
                                             v.                               )
                                                                              )
(907) 586-6529 Fax: (907) 586-6329




                                       SEA-SHORE ENTERPRISES, LLC, and )
                                       MARGARET JENSEN, in personam, and )
    POULSON & WOOLFORD, LLC




                                       the F/V MEGALODON, Official            )
       Juneau, Alaska 99801




                                       Number 554728, her engines,            )       SEAMAN’S COMPLAINT
         636 Harris Street




                                       machinery, gear, cargo, fishing rights )       WITHOUT PREPAYMENT OF COSTS,
                                       and appurtenances in rem,              )       28 U.S.C. §1916
                                                                              )
                                                           Defendants.        )       JURY TRIAL REQUESTED
                                                                         ____

                                            Plaintiff Jay Kaino, through counsel Poulson & Woolford, alleges against the
                                     above-named defendant as follows:

                                                                 PRELIMINARY ALLEGATIONS
                                                                  (Parties, Jurisdiction and Venue)

                                            1.     At the time of the events leading to this action, JAY KAINO, the
                                     plaintiff, was employed by defendants MARGARET JENSEN, and SEA-SHORE
                                     ENTERPRISES, LLC, as a crewmember on the F/V MEGALODON, operating in and
                                     near Seward and Cordova, Alaska. All material events occurred within navigable
                                     waters in this Federal Judicial District.

                                            2.     Plaintiff seeks relief under statutory and general maritime laws of the
                                     United States of America. He brings this claim for personal injuries to a seaman
                                     without prepayment of costs pursuant to 28 U.S.C. 1916.

                                     COMPLAINT
                                     Kaino v. F/V MEGALODON
                                     Page 1 of 9
                                         Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 1 of 9
                                           3.     Plaintiff Jay Kaino is a resident of the State of Washington.

                                           4.     Defendant MARGARET JENSEN, at the time of the events surrounding
                                     this action, was a resident of Alaska, and was conducting business in the State of
                                     Alaska.

                                           5.     At the time of the events leading to this action, SEA-SHORE
                                     ENTERPRISES, LLC, was an Alaska business entity conducting business in Alaska.

                                           6.     Defendant vessel F/V MEGALODON is a tender engaged in the Alaska
                                     fisheries trade, and presently is, or during the pendency of this action will be, within
                                     the Federal Judicial District in which this action has been commenced.
(907) 586-6529 Fax: (907) 586-6329




                                           7.     At the time of the events leading to this action, SEA-SHORE
    POULSON & WOOLFORD, LLC




                                     ENTERPRISES, LLC, owned the F/V MEGALODON.
       Juneau, Alaska 99801
         636 Harris Street




                                           8.     This is a seaman’s personal injury and breach of contract claim. This
                                     Court has subject matter jurisdiction pursuant to the Jones Act, 46 U.S.C. 30104, and
                                     general maritime law.

                                           9.     Venue is proper in this Court, which is an eligible forum within the
                                     meaning of 45 U.S.C. 56, in that defendants are doing business in Alaska, and a
                                     substantial portion of the alleged actions and omissions occurred in Alaska.

                                           10.    This is an admiralty and maritime claim within the meaning of Rule 9(h)
                                     of the Federal Rules of Civil Procedure. The Court has subject matter jurisdiction in
                                     admiralty pursuant to 28 U.S.C. 1333.

                                                                      OPERATIVE FACTS
                                                                     (Injury and Treatment)

                                           11.    Plaintiff incorporates all of his foregoing allegations by reference.




                                     COMPLAINT
                                     Kaino v. F/V MEGALODON
                                     Page 2 of 9
                                        Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 2 of 9
                                           12.     Plaintiff was employed as a member of the crew of the F/V
                                     MEGALODON, which was owned and/or operated and managed by SEA-SHORE
                                     ENTERPRISES, LLC and MARGARET JENSEN in the Alaskan fisheries trade.

                                           13.     On or about July 13, 2019, plaintiff entered into a contract with
                                     MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC to serve on the
                                     MEGALODON for the 2019 Prince William Sound salmon season.

                                           14.     Following the July 13, 2019 agreement, other agreements were made
                                     between plaintiff and MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC.

                                           15.     During the 2019 season, plaintiff fulfilled his obligation under the
                                     contract as agreed.
(907) 586-6529 Fax: (907) 586-6329




                                           16.     MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC breached
    POULSON & WOOLFORD, LLC

       Juneau, Alaska 99801




                                     the contract and their agreed upon promises by failing to pay plaintiff his agreed
         636 Harris Street




                                     upon wages.

                                           17.     MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC breached
                                     the contract and their agreed upon promises by failing to pay plaintiff reimbursement
                                     for expenditures he was required to make to fulfill his duties.

                                           18.     Plaintiff requested payment of full wages and reimbursement due.
                                     MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC have refused and failed
                                     to make payment of full wages and reimbursement.

                                           19.     Between July 12, 2019 and August 17, 2019, while in the course and
                                     scope of employment, plaintiff was directly exposed to excessive noise caused by
                                     defective machinery.

                                           20.     Plaintiff reported the dangerously loud circulating pump to his
                                     supervisor and employer and requested permission to repair the defective bearing
                                     causing the noise. His request was denied.



                                     COMPLAINT
                                     Kaino v. F/V MEGALODON
                                     Page 3 of 9
                                        Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 3 of 9
                                              21.   Despite using hearing protection, plaintiff was repeatedly exposed to
                                     excessive noise that caused tinnitus, a severe persistent ringing in both ears, and he
                                     suffered other auditory damage

                                              22.   As a consequence of his shipboard injury plaintiff sought medical
                                     treatment that remains ongoing.

                                                                    FIRST CAUSE OF ACTION
                                                                        (Unseaworthiness)

                                              23.   Plaintiff incorporates all of his foregoing allegations by reference.

                                              24.   This action arises under the general maritime law of the United States.

                                              25.   By operation of law, defendant vessel’s owner and/or operator, SEA-
(907) 586-6529 Fax: (907) 586-6329




                                     SHORE ENTERPRISES, LLC, warranted to Plaintiff that the vessel MEGALODON,
    POULSON & WOOLFORD, LLC

       Juneau, Alaska 99801




                                     and all of its appurtenances, crew, procedures and gear, were reasonably fit for their
         636 Harris Street




                                     intended service in the trade in which it was engaged.

                                              26.   SEA-SHORE ENTERPRISES, LLC breached said warranty, in that the
                                     vessel, its appurtenances, crew, procedure, and/or gear were not reasonably fit.

                                              27.   As a result of SEA-SHORE ENTERPRISES, LLC’s breach, plaintiff has
                                     lost earnings and earning capacity in an amount to be determined at the time of trial.

                                              28.   As a result of SEA-SHORE ENTERPRISES, LLC’s breach, plaintiff has
                                     incurred medical expenses, past and future, in an amount to be determined at the time
                                     of trial.

                                              29.   As a further result of SEA-SHORE ENTERPRISES, LLC’s breach,
                                     Plaintiff has endured and will continue to endure physical and emotional pain and
                                     suffering and loss of enjoyment of life, in an amount to be determined at the time of
                                     trial.

                                                                  SECOND CAUSE OF ACTION
                                                                     (Jones Act Negligence)

                                     COMPLAINT
                                     Kaino v. F/V MEGALODON
                                     Page 4 of 9
                                          Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 4 of 9
                                           30.    Plaintiff incorporates all of the foregoing allegations by reference.

                                           31.    This action arises under the Merchant Marine Act of 1920, commonly
                                     known as the Jones Act.

                                           32.    Defendants were negligent by, among other things, causing, allowing,
                                     and permitting the MEGALODON and her appurtenances to be operated in such a
                                     manner as to unreasonably endanger plaintiff's safety; failing to provide a seaworthy
                                     vessel and a safe method of operation; failing to provide plaintiff with a safe place in
                                     which to work; failing to promulgate and enforce proper and safe procedural rules;
                                     failing to provide sufficient and competent crew; failing to supply proper gear and
                                     equipment, and to inspect and maintain the same in proper order.
(907) 586-6529 Fax: (907) 586-6329




                                           33.    Defendants were negligent by, among other things, failing to repair the
    POULSON & WOOLFORD, LLC




                                     defective circulating pump on the MEGALODON, refusing to allow plaintiff to repair
       Juneau, Alaska 99801




                                     the defective pump, and requiring plaintiff to work in close proximity to the
         636 Harris Street




                                     dangerously loud pump.

                                           34.    Defendants’ negligence contributed in some manner to cause
                                     plaintiff’s injuries and the damages he sustained as stated herein.

                                           35.    As a result of defendants’ breach, plaintiff sustained serious and
                                     permanent physical injury. Damages include but are not limited to: past and future
                                     medical and related expenses, past and future pain and suffering, past and future loss
                                     of enjoyment of life, past and future mental and emotional distress, loss of past and
                                     future income, and diminished earning capacity, for which he is entitled to
                                     compensation.

                                                                  THIRD CAUSE OF ACTION
                                                                    (Maintenance and Cure)

                                           36.    Plaintiff incorporates all of the foregoing allegations by reference.

                                           37.    This action arises under the general maritime law of the United States.



                                     COMPLAINT
                                     Kaino v. F/V MEGALODON
                                     Page 5 of 9
                                        Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 5 of 9
                                            38.    As a result of his shipboard injury, plaintiff has incurred and will
                                     continue to incur medical expenses in an amount to be determined at the time of trial.

                                            39.    As a result of the shipboard injury, plaintiff has been disabled from
                                     resuming his employment, and has incurred food and lodging expenses, in an amount
                                     to be determined at the time of trial.

                                            40.    Defendants, either directly or through their agents, unreasonably denied
                                     and willfully withheld payment of maintenance and cure that plaintiff is entitled to
                                     receive under maritime law.

                                            41.    As a consequence of Defendants’ unreasonable actions, Plaintiff’s
                                     suffering and damages resulting from the injury have been aggravated, increased and
(907) 586-6529 Fax: (907) 586-6329




                                     prolonged and he is entitled to attorney fees and punitive damages.
    POULSON & WOOLFORD, LLC

       Juneau, Alaska 99801




                                                                     FOURTH CAUSE OF ACTION
         636 Harris Street




                                                                 (Breach of Contract and Unpaid Wages)

                                            42.    Plaintiff realleges and incorporates the above allegations.

                                            43.    On or about July 13, 2019, plaintiff entered into a contract with
                                     MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC to serve on the
                                     MEGALODON for the 2019 Prince William Sound salmon season.

                                            44.    Following the July 13, 2019 agreement, other agreements were made
                                     between plaintiff and MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC.

                                            45.    During the 2019 season, plaintiff fulfilled his obligation under the
                                     contract as agreed.

                                            46.    Plaintiff requested payment of full wages and reimbursement due.
                                     MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC have refused and failed
                                     to make payment of full wages and reimbursement.




                                     COMPLAINT
                                     Kaino v. F/V MEGALODON
                                     Page 6 of 9
                                         Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 6 of 9
                                            47.    MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC breached
                                     the contract and their agreed upon promises by failing to pay plaintiff his agreed
                                     upon wages.

                                            48.    MARGARET JENSEN and SEA-SHORE ENTERPRISES, LLC breached
                                     the contract and their agreed upon promises by failing to pay plaintiff reimbursement
                                     for expenditures he was required to make to fulfill his duties.

                                            49.    The contract, agreement and promises made by defendants induced
                                     plaintiff to forego other lucrative opportunities.

                                            50.    Defendants knew, or reasonably should have expected that plaintiff
                                     would rely on their contract, agreement and promises, and thereby elect not to accept
(907) 586-6529 Fax: (907) 586-6329




                                     other employment opportunities.
    POULSON & WOOLFORD, LLC

       Juneau, Alaska 99801




                                            51.    Plaintiff in fact relied upon defendants’ contract, agreement and
         636 Harris Street




                                     promises, and thereby elected not to accept other employment opportunities.

                                            52.    As a direct and proximate foreseeable result of the breach of contract by
                                     defendants, plaintiff suffered economic damage.

                                            53.    As a further result of the negligence and breach of contract by
                                     defendants, plaintiff suffered consequential damage and lost opportunity.

                                            54.    The conduct of defendants, and the circumstances of the breach of the
                                     contract, agreement and promises, constitutes a breach of the duty of good faith and
                                     fair dealing implicit in all contracts in Alaska.

                                            55.    Defendants’ breach of the duty of good faith and fair dealing has caused
                                     financial damage to plaintiff, the exact amount to be proved at trial.

                                            56.    Defendants’ breach of the duty of good faith and fair dealing entitles
                                     plaintiff to an award of punitive damages.




                                     COMPLAINT
                                     Kaino v. F/V MEGALODON
                                     Page 7 of 9
                                         Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 7 of 9
                                            57.    Defendants’ failure to timely pay plaintiff his earned wages constitutes
                                     willful withholding of wages as prohibited by Alaska Statute.

                                            58.    Defendants’ violation of Alaska law entitles plaintiff to a statutory
                                     award of penalties.

                                                                   FIFTH CAUSE OF ACTION
                                                                        (Maritime Lien)

                                            59.    Plaintiff incorporates all of his foregoing allegations by reference.

                                            60.    The foregoing allegations create bona fide maritime liens against the F/V
                                     MEGALODON.

                                            61.    Plaintiff is entitled to perfect said liens in this proceeding by having the
(907) 586-6529 Fax: (907) 586-6329




                                     vessel arrested pursuant to the Federal Rules of Civil Procedure Supplemental Rules
    POULSON & WOOLFORD, LLC

       Juneau, Alaska 99801




                                     for Certain Admiralty and Maritime Claims.
         636 Harris Street




                                            WHEREFORE, plaintiff requests judgment against the vessel, awarding him the
                                     following relief:

                                            1.     That a warrant of arrest issue against the MEGALODON, her engines,
                                     tackle, winches, gear, fishing rights and appurtenances, and that all persons claiming
                                     any right, title, or interest therein be cited to appear and answer all the matters
                                     aforesaid;

                                            2.     That the Court enter judgment for plaintiff in accordance with the
                                     amounts to be proven, together with interest, costs and attorney fees;

                                            3.     That the MEGALODON, her engines, tackle, winches, gear, fishing
                                     rights and appurtenances, be condemned and sold to pay the same;

                                            4.     That judgment be entered against the defendants for general, special and
                                     punitive damages, as well as maintenance, cure, wages and found, in excess of the
                                     jurisdictional limits of this Court, plus interest, costs and fees as allowed by law, the
                                     exact amount to be proven at trial, and as the Court may deem just and proper.

                                     COMPLAINT
                                     Kaino v. F/V MEGALODON
                                     Page 8 of 9
                                         Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 8 of 9
Case 3:20-cv-00186-TMB Document 1 Filed 07/31/20 Page 9 of 9
